COUNTY GOVERNMENT Title 61 O.S. 61 [61-61] — 61 O.S. 65 [61-65] (1974) do not apply to counties or other political subdivisions of the State. This is to acknowledge receipt of your letter, wherein you ask the following questions: "1. Is county government considered an agency of the State for the purpose of this act? (61 O.S. 61 [61-61](c) (1974)) "2. If a county renovates or constructs a building and then leases space to a Department of the State such as the Department of Institutions, Social and Rehabilitative Services, would this in and of itself cause the county to comply with the provisions of this Act? (61 O.S. 61 [61-61](5) (1971))" Title 61 O.S. 61 [61-61] — 61 O.S. 65 [61-65] (1974), were passed in 1974 and deal mainly with the hiring of architects and engineers by the State of Oklahoma.  Section 61 O.S. 61.3 [61-61.3] defines "department" as any agency or department of the State responsible for a public improvement work project. Section 61 O.S. 61.5 [61-61.5] defines "public work improvement" as any building, highway, street, sewer, pavement, water line, sidewalk or any other improvement or structure which is constructed, altered, repaired or maintained under contract with the State of Oklahoma and any building, highway, street, sewer, pavement, water line, sidewalk or any other improvement or structure which the State of Oklahoma will assume possession or ownership of by contract, option to purchase agreement or other agreement. When a county, city or town is intended to be included in a legislative act, the Legislature usually includes in its definitions the terms "county, city, town, school district, or any other political subdivision," or a similar type phrase. An example of this is 61 O.S. 102.3 [61-102.3] (1974), which defines "public agency" as follows: " 'Public agency' means the State of Oklahoma, and any county, city, town, school district or other political subdivision of the state, any public trust, any public entity specifically created by the statutes of the State of Oklahoma or as a result of statutory authorization therefor, and any department, agency, board, bureau, commission, committee or authority of any of the foregoing public entities; . . ." In this instance, the Legislature apparently did not intend to include a county in the definition of "department" in that "county" was not included in the list of governmental entities set out in this section.  Another indication of the legislative intent in this regard is that in Section 61.4, which defines "director", this term is limited to the head of a department of the State. Expressly omitted from this definition is any county, municipal or school board official.  Thus, a county is not to be considered as an agency of the State, insofar as this act is concerned. With regard to your second question, it is the understanding of this office that there is no construction, alteration, repairs or maintenance to be done by the state agency involved, but merely the lease of the premises to this agency. Any construction or repairs to be done would be done by the county, and then space in this building leased to the state agency after the work is completed.  In this event, Section 61 O.S. 61.5 [61-61.5] would not apply.  It is, therefore, the opinion of the Attorney General that your questions be answered in the negative, in that 61 O.S. 61 [61-61] — 61 O.S. 65 [61-65] (1974) do not apply to counties or other political subdivisions of the State. (Todd Markum)